339 F.2d 445
Robert V. DOTSON, Appellant,v.Sherman H. CROUSE, Warden, Kansas State Penitentiary, Lansing, Kansas, Appellee.
No. 7840.
United States Court of Appeals Tenth Circuit.
December 14, 1964.

Paul C. Duncan, Jr., Oklahoma City, Okl., for appellant.
Richard H. Seaton, Asst. Atty. Gen. of Kansas (William M. Ferguson, Atty. Gen. of Kansas, on the brief), for appellee.
Before LEWIS, BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
This appeal is taken from an order of the United States District Court for the District of Kansas dismissing an application for a writ of habeas corpus. Appellant, a state prisoner, contends his conviction is based upon a constitutionally void state information. The claim has no merit. The subject information charges in the language of the applicable Kansas statute, makes reference to that statute, sets forth the necessary elements of the offense charged and is not lacking in any jurisdictional or constitutional requirement. Our inquiry need go no further. Maxwell v. Hudspeth, Warden, 10 Cir., 175 F.2d 318, cert. denied, 338 U.S. 834, 70 S. Ct. 39, 94 L. Ed. 509.